Appeal by defendant from a judgment of the County Court, Suffolk County, rendered August 4,1971, convicting him of robbery in the first degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Case remanded to the County Court for a determination concerning whether the People’s pretrial photographic identification procedures were impermissibly suggestive, tended to cause a substantial likelihood of irreparable misidentifiea*845tion, and tainted the trial identification of defendant by the People’s identification witness. Pending such determination, the appeal will be held in abeyance. It was error to deny defendant’s motion for a pretrial hearing concerning the photographic identification of him by the People’s identification witness (People v. Harrington, 31 N Y 2d 785). Gulotta, P. J., Hopkins, Martuscello, Christ and Brennan, JJ., concur.